

	

		II

		109th CONGRESS

		1st Session

		S. 1164

		IN THE SENATE OF THE UNITED STATES

		

			June 6, 2005

			Ms. Cantwell introduced

			 the following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To amend the Workforce Investment Act of 1998 to provide

		  for training service and delivery innovation projects.

	

	

		1.Training service and delivery

			 innovation projectsSection

			 171(b)(1)(D) of the Workforce Investment Act of 1998 (29 U.S.C.

			 2916(b)(1)(D)) is amended to read as follows:

			

				(D)targeted

				innovation projects that improve access to and delivery of employment and

				training services, with emphasis given to projects that incorporate advanced

				technologies to facilitate the connection of individuals to the information and

				tools they need to upgrade skills, including projects that link individuals in

				need of training to opportunities for self-guided learning, and with priority

				given to projects that—

					(i)actively promote

				sources of information about training opportunities and training content by

				providing technology directly to eligible training recipients;

					(ii)provide for the

				conduct of online eligibility determinations for Federal and State training

				programs, and direct individuals to the appropriate programs in the area;

				and

					(iii)integrate

				high-quality employment and training services information with the delivery of

				information regarding other social services and health care

				programs;

					.

		

